Citation Nr: 0011174	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-19 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the knees.

2.  Entitlement to service connection for osteoarthritis of 
the hips.

3.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1981 to 
May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the veteran's 
claims.  The veteran's notice of disagreement was received in 
September 1998, a statement of the case issued in September 
1998, and the veteran's substantive appeal was received in 
December 1998.

The veteran initially requested a hearing at the RO, but in a 
December 1998 communication, rescinded this request and asked 
that the case proceed to appellate review.


FINDINGS OF FACT

1.  There is no medical diagnosis of osteoarthritis of the 
knees. 

2.  There is no medical evidence of a nexus between the 
veteran's osteoarthritis of the hips and any injury or 
disease suffered during her military service.

3.  The veteran's service-connected right knee chondromalacia 
patella is manifested by complaints of pain; on clinical 
examination, hyperextension was to 10 degrees with full 
flexion with minimal pain, and there was slight medial joint 
and medial border of the patella tenderness, without crepitus 
and with no evidence of instability. 

4.  The veteran's service-connected left knee chondromalacia 
patella is manifested by complaints of pain; on clinical 
examination, hyperextension was to 10 degrees with full 
flexion without pain, and there was lateral joint line 
tenderness and tenderness to patellofemoral compression, 
without crepitus and with no evidence of instability. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for osteoarthritis of the knees is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for osteoarthritis of the hips is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee chondromalacia patella have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5257 (1999).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left knee chondromalacia patella have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Osteoarthritis of the Knees and Hips

The first two issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records document many reports of knee pain by 
the veteran during service.  In August 1992, the veteran was 
given a provisional diagnosis of chondromalacia or 
degenerative arthritis of the knees.  However, x-rays taken 
in September 1992 revealed normal-appearing osseous 
structures.  Thus, diagnosis was chondromalacia patellae, 
bilateral, and did not include degenerative arthritis, 
degenerative joint disease or osteoarthritis.  The veteran 
was eventually placed on a permanent profile for her 
bilateral chondromalacia.  The service medical records are 
devoid of any complaints of hip pain.  At her separation 
examination in October 1992, the veteran's bilateral knee 
pain and patella femoral chondromalacia, as well as her 
permanent profile, were noted.

A VA examination was performed in August 1996.  The veteran 
stated that she had had x-rays performed at the VA Medical 
Center (VAMC) in 1993, however these were not before the 
examiner.  Examination showed pain on deep palpation, 
especially on patellar compression.  The joints were stable, 
with a little tenderness, and crepitus was present.  Range of 
motion was 0 to 130 bilaterally.  Diagnosis was 
chondromalacia.  X-rays were not taken.

Another VA examination was performed in March 1998.  
Examination of the knees revealed no evidence of intra-
articular pathology bilaterally.  Diagnosis of the knees was 
bilateral knee pain by history, most consistent with 
patellofemoral joint disease.  The examiner commented that 
"there may also be early degenerative joint disease in the 
medial compartment on the rights and the lateral compartment 
on the left, however, no evidence of intra-articular 
pathology and no palpable osteophytes are present at this 
time."  Radiological study of the knees was interpreted as 
normal. 

On examination of the hips, there was slightly limited range 
of motion on the left when compared to the right; however, 
range of motion was certainly within a functional level.  It 
was indicated that the veteran may have a congenital 
predisposition toward hip degenerative joint disease.  On x-
ray examination, there were minimal degenerative changes in 
the hips.

The veteran's claim asks for service connection for 
osteoarthritis of both the knees and hips.  With regard to 
the knees, the Board must conclude there is presently no 
medical diagnosis of osteoarthritis.  While the record does 
show that the possibility of arthritis has been noted by 
several examiners, the record also clearly shows that there 
have been no clinical or x-ray findings to support a 
diagnosis of arthritis of the knees.  In other words, while 
some examiners have raised arthritis as a possibility, they 
have also noted that there is as yet no clinical basis for a 
diagnosis.  It is the veteran's contention that 
osteoarthritis is synonymous with chondromalacia, for which 
she already has service connection.  In this regard, the 
veteran has not been shown to be competent to render medical 
diagnoses.  Espiritu.  Although she has reported that doctors 
have told her that chondromalacia and arthritis are one and 
the same, she has not submitted any evidence from those 
doctors to support such a conclusion.  A statement from a lay 
person as to what a physician told him or her does not 
constitute the requisite evidence of a medical diagnosis or 
of medical etiology.  The connection between what a physician 
said and a layperson's account of what the physician 
purportedly said "filtered ... through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); see also Warren v. Brown, 6 
Vet.App. 4,6 (1993).  Moreover, as discussed above, the Board 
views the medical evidence as clearly showing that while 
arthritis has been considered as a possibility, trained 
medical examiners have not yet been able to render a medical 
diagnosis of arthritis of the knees, although they have 
clearly diagnosed chondromalacia (for which service 
connection has already been established).   

With regard to the hips, the March 1998 examination revealed 
minimal degenerative changes of the hips; thus, a current 
diagnosis of osteoarthritis of the hips is established.  
However, there is no medical evidence of a nexus to service 
or to the veteran's service-connected knee disabilities.  

Service medical records are completely devoid of any 
complaints of or treatment for hip pain, or any diagnosis of 
a disorder of the hips.  Moreover, no hip complaints or 
clinical findings were reported on VA examination in July 
1993 or August 1996.  There is therefore no medical evidence 
of a continuity of hip symptomatology from service to link 
arthritis of the hips to service.  Further, the record does 
not contain a medical opinion linking the current 
osteoarthritis of the hips to the period of service. There is 
also no medical evidence that osteoarthritis of the hips was 
manifested to a compensable degree within one year of the 
veteran's May 1993 separation from service.  Thus, the one-
year presumption for arthritis cannot be used to establish 
the necessary link to service.  

As there is no current diagnosis of osteoarthritis of the 
knees, and there is no medical evidence of a nexus between 
the veteran's osteoarthritis of the hips and her period of 
service, the claims for osteoarthritis of both the knees and 
hips are not well grounded.  The Board is not aware of any 
available evidence which would serve to well-ground these 
claims.  The Board is hereby advising the veteran that a 
medical diagnosis of arthritis of the knees and medical 
evidence of a nexus between such arthritis and service or a 
service-connected disability is necessary to well-ground her 
service connection for arthritis of the knees claim.  With 
regard to the hip issue, the Board hereby advised the veteran 
that medical evidence of a nexus or link between the 
currently diagnosed arthritis of the hips and the veteran's 
service or a service-connected disability is necessary to 
well-ground this claim.

Increased Ratings for Chondromalacia of the Knees

The veteran claims that she has suffered an increase in the 
severity of her service-connected bilateral chondromalacia 
patellae.  When a veteran is seeking an increased rating, 
such an assertion of an increase in severity is sufficient to 
render the increased rating claim well-grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  After 
noting that the claims file includes VA examination reports, 
the Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's increased rating 
claim and that no further action is necessary to meet the 
duty to assist the veteran.  In this regard, the Board 
acknowledges the veteran's contention that the examinations 
have been inadequate.  However, the reports of the 
examinations include sufficient detail as to the veteran's 
history, complaints and clinical and x-ray findings to allow 
for proper evaluation under applicable rating criteria.  
Therefore, no useful purpose would be served by further 
delaying appellate review for further examination. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran was granted service connection in October 1993 
for chondromalacia patellae of the right knee and left knee, 
with a separate 10 percent evaluation assigned to each.  

VA examinations in July 1993 and August 1996 document 
complaints of bilateral knee pain, worse with standing and 
walking.  No laxity or instability were reported.  

In December 1997, the RO received a request from the veteran 
for a reevaluation.  In connection with this claim, she was 
afforded a VA examination in March 1998.  At that time, the 
veteran complained of bilateral knee pain which had 
progressively gotten worse over time.  She stated that her 
knees primarily hurt when she went up and down stairs and 
after long periods of sitting or standing.  She stated that 
the pain was constant and kept her awake at night.  She 
reported taking some medication for the pain, but it was not 
working well.

Physical examination of the knees revealed no evidence of 
intra-articular pathology bilaterally.  The right knee had 
range of motion of 10 degrees hyperextension to full flexion, 
with minimal pain.  The medial joint line was slightly tender 
and there was tenderness to patellofemoral compression, but 
no crepitus.  The medial border of the patella was tender to 
palpation and the patella glided appropriately in the groove.  
There was no effusion.  There were no palpable osteophytes.  
X-rays of the right knee were normal.  The left knee had 
range of motion of 10 degrees hyperextension to full flexion 
without pain.  The lateral joint line was slightly tender.  
There was tenderness of the patellofemoral compression, 
without crepitus.  The medial border of the patella was 
tender.  The patella glided appropriately in the groove.  The 
knee was stable to varus and valgus and anterior and 
posterior drawer stresses.  There was no effusion.  X-rays of 
the left knee were normal.  The examiner diagnosed 
"bilateral knee pain by history, most consistent with 
patellofemoral joint disease by physical examination.  This 
is confirmed but most likely quite mild." 

The veteran's service-connected chondromalacia patellae of 
the  knees is currently evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, for other impairment of the 
knee, involving recurrent subluxation or lateral instability.  
A slight impairment of the knee is assigned a 10 percent 
evaluation, and a moderate impairment is assigned a 20 
percent evaluation.  A review of the medical evidence does 
not show recurrent subluxation or lateral instability.  
Moreover, looking to the diagnostic criteria of this Code by 
analogy, the medical evidence shows no more than slight 
impairment of the knees and thus does not support the 
veteran's assertions regarding the severity of her knee 
disabilities.  The Board therefore finds no basis for ratings 
in excess of 10 percent under Code 5257.  

Under Codes 5260 and 5261, a 10 percent rating is for 
application where flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  It is readily clear that 
there is not such limitation of motion in this case to 
warrant ratings in excess of 10 percent at this time. 

The Board recognizes the veteran's complaints of pain.  
However, as application of Codes 5257, 5260, 5261 do not 
justify the current 10 percent ratings, it is clear that the 
RO has factored in the complaints of pain and determined that 
10 percent ratings are nevertheless warranted.  The Board 
agrees with the RO in this regard.  Given the veteran's 
consistent reporting of pain over the years, the Board finds 
that the current 10 percent ratings are warranted when the 
provisions of 38 C.F.R. §§ 4.7, 4.40, 4.45 are considered.  
However, there is simply no persuasive evidence that there is 
additional functional loss due to pain resulting in 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees so as to warrant assignment of 
ratings in excess of 10 percent under Codes 5260, 5261.  
Consideration of 38 C.F.R. §§ 4.40, 4.45 under Code 5257 is 
not appropriate since the criteria under that Code is not 
based on limitation of motion.  To the extent that the RO has 
assigned 10 percent ratings under Code 5257, the Board 
assumes that it has done so by analogy finding that the 
veteran's knee disabilities essentially result in slight 
impairment.  As there is no persuasive evidence of more than 
slight impairment of the knees, ratings in excess of 10 
percent under Code 5257 are not warranted. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that while the veteran claims that she has missed work due to 
her knee disabilities, there is no supporting evidence that 
the service connected disorders at issue have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision on the 
increased rating issues, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence and the negative 
evidence to otherwise permit a favorable resolution as to 
these issues. 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

